                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

NEYEMBO MIKANDA,

            Plaintiff,

      V.                                    Civ. No. 19-966-RGA

UNITED STATES OF AMERICA,

            Defendant.




Neyembo Mikanda, Wilmington, Delaware. Pro Se Plaintiff.




                             MEMORANDUM OPINION




June f'f, 2019
Wilmington, Delaware
A~~D~
       Plaintiff Neyembo Mikanda proceeds pro se and has been granted leave to

proceed in forma pauperis. (D.I. 24). He commenced this action on May 28, 2019.

(D.I. 2). The Court proceeds to review and screen the Complaint pursuant to 28 U.S.C.

§ 1915(~)(2)(8).

                                       BACKGROUND
       Plaintiff's initial pleading is titled "declaration of Royal Immunity & Liability

Settlement" and seeks to withdraw two criminal cases filed against him; one filed in

2008 in the United States District Court for the District of New Jersey and the other filed

in 2015 in the General District Court of Stafford County, Virginia. See United States v.

Mikanda, Crim. No. 08-0130-NLH (D.N.J.); Commonwealth v. Mikanda, No.

GC15021712-00 (Va. Gen. Dist. Ct. 2015). (D.I. 2). While not clear, he seems to seek

compensation for "mistaken imprisonment." (D.I. 2 at§ 6). Plaintiff states that "he shall

be the 40 th Verse President and King for the Life of the United States." (Id. at 2). He

states that he "died and rose again", "will live and live", "will rule and rule", and "will

reign and reign." (Id.). These are just a few of the numerous disjointed and fantastical

allegations raised by Plaintiff.

       It seems that he seeks compensation from the United States and others based

upon the eighteen proposed orders he filed against various individuals and entities each

referencing a sum of money due him. (See D.I. 4 through D.I. 21). Plaintiff also filed a

"Sentence of Imprisonment" that contains disturbing content. (D.I. 22).




                                               1
                                         LEGAL STANDARDS

         A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(8) if "the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief." Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir.

2013); see also 28 U.S.C. § 1915(e)(2) (in forrna pauperis actions). The Court must

accept all factual allegations in a complaint as true and take them in the light most

favorable to a prose plaintiff. Phillips v. County of Allegheny, 515 F.3d 224, 229 (3d

Cir. 2008).

         An action is frivolous if it "lacks an arguable basis either in law or in fact."

Neitzke v. Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i), a

court may dismiss a complaint as frivolous if it is "based on an indisputably meritless

legal theory" or a "clearly baseless" or "fantastic or delusional" factual scenario.

Neitzke, 490 U.S. at 327-28; Wilson v. Rackmi/1, 878 F.2d 772, 774 (3d Cir. 1989).

         The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) is identical to the legal standard used when ruling on Rule 12(b)(6)

motions. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Fed. R.

Civ. P. 12(b)(6) standard to dismissal for failure to state a claim under§ 1915(e)(2)(8)).

However, before dismissing a complaint or claims for failure to state a claim upon which

relief may be granted pursuant to the screening provisions of 28 U.S.C. § 1915, the

Court must grant Plaintiff leave to amend his compl;:iint unless amendment would be

inequitable or futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir.

2002).
                                                 2
       Plaintiff proceeds prose and, therefore, his pleading is liberally construed and his

complaint, "however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Under Rule 12(b)(6), a motion to dismiss may be granted only if, accepting the well-

pleaded allegations in the complaint as true and viewing them in the light most favorable

to the plaintiff, a court concludes that those allegations "could not raise a claim of

entitlement to relief." Bell At/. Corp. v. Twombly, 550 U.S. 544, 558 (2007). "Though

'detailed factual allegations' are not required, a complaint must do more than simply

provide 'labels and conclusions' or 'a formulaic recitation of the elements of a cause of

action."' Davis v. Abington Mem'I Hosp., 765 F.3d 236, 241 (3d Cir. 2014) (quoting

Twombly, 550 U.S. at 555). In addition, a plaintiff must plead facts sufficient to show

that a claim has substantive plausibility. See Johnson v. City of Shelby, 574 U.S. 10

(2014). A complaint may not be dismissed, however, for imperfect statements of the

legal theory supporting the claim asserted. See id. at 10.

       When reviewing the sufficiency of a complaint, a court should follow a three-step

process: (1) consider the elements necessary to state a claim; (2) identify allegations

that are merely conclusions and therefore are not well-pleaded factual allegations; and

(3) accept any well-pleaded factual allegations as true and determine whether they

plausibly state a claim. See Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir.

2016); Williams v. BASF Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014). Deciding

whether a claim is plausible will be a "context-specific task that requires the reviewing

court to draw on its judicial experience and common sense." Id.
                                          DISCUSSION

      While the Court construes prose filings liberally, Erickson v. Pardus, 551 U.S. at

94 (quoting Estelle v. Gamble. 429 U.S. 97, 104-05 (1976)), Plaintiff's Complaint states

no recognizable causes of action. The Court finds that the Complaint contains

fantastical and/or delusional claims that are insufficient to withstand the Court's

evaluation for frivolity dismissal under§ 1915(e)(2)(8)(i). See Denton v. Hernandez,

504 U.S. 25, 32-33 (1992) (complaint may be dismissed as lacking a basis in fact if

premised upon allegations that are fanciful, fantastic, and delusional); Golden v.

Coleman, 429 F. App'x 73 (3d Cir. 2011). After reviewing the;Complaint and applicable

law, the Court draws on its judicial experience and common sense and finds that the

claims are both nonsensical and frivolous. The Complaint will be dismissed.

                                      CONCLUSION

       For the above reasons, the Court will dismiss the Complaint as frivolous pursuant

to 28 U.S.C. § 1915(e)(2)(8)(i). The Court finds amendment futile.

       An appropriate order will be entered.




                                               4
